THE WEITZ LAW FIRM, P.A.
                                                                         Bank of America Building
                                                                    18305 Biscayne Blvd., Suite 214
                                                                           Aventura, Florida 33160

                                     Application for stay is DENIED. The Initial Pretrial Conference is
April 13, 2020                       RESET for May 13, 2020 at 10:00 a.m. and will proceed
                                     telephonically. The parties are directed to call (888) 251-2909 and
VIA CM/ECF                           use access code 2123101. The Court will take up the parties'
Honorable Judge Lewis J. Liman       proposed Case Management Plan at that time.
United States District Court
Southern District of New York        4/14/2020
500 Pearl Street, Courtroom 15C
New York, NY 10007-1312

                 Re:   Norris v. Japoke Inc., d/b/a Kome Waza, et al.
                       Case 1:19-cv-06921-LL

Dear Judge Liman:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
economic effects it is causing to virtually all businesses open to the public (including possible
complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
Conference in this matter.

      The Court may wish to note that this is undersigned counsel's first request to stay this matter.
The undersigned counsel has conferred with opposing counsel who consents to the motion requested.
Thank you for your consideration of this unexpected, but essential, request.

                                             Sincerely,

                                             By: /S/ B. Bradley Weitz             .
                                                 B. Bradley Weitz, Esq. (BW 9365)
                                                 THE WEITZ LAW FIRM, P.A.
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
                                                 Tel.: (305) 949-7777
                                                 Fax: (305) 704-3877
                                                 Email: bbw@weitzfirm.com
